                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATHANIEL MASA WARDEN,                             Case No. 19-cv-00688-TSH (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     THE CITY OF REDDING, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a state prisoner. While plaintiff has brought

                                  14   this as a habeas case, the action concerns the actions taken by officers of the Redding Police

                                  15   Department. Redding is in Shasta County, which lies within the venue of the United States

                                  16   District Court for the Eastern District of California. See 28 U.S.C. § 84(b). No defendant is

                                  17   alleged to reside in, and none of the events or omissions giving rise to the complaint occurred in,

                                  18   the Northern District of California. Venue, therefore, properly lies in the Eastern District and not

                                  19   in this one. See 28 U.S.C. § 1391(b). This case is TRANSFERRED to the United States District

                                  20   Court for the Eastern District of California. See 28 U.S.C. § 1406(a). The Clerk shall

                                  21   RECLASSIFY this case as one brought under nature of suit 550 and transfer this matter forthwith.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 27, 2019

                                  24

                                  25
                                                                                                    THOMAS S. HIXSON
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
